Order entered October 03, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00687-CR

                  CHRISTOPHER MICHAEL DUCHARME, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80054-2018

                                         ORDER
      Based on the Court’s opinion of this date, we GRANT the May 16, 2019 motion of Lara

Bracamonte Davila to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Lara Bracamonte Davila as counsel of record for appellant.      We further

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Christopher Michael Ducharme, TDCJ No. 02202213, TDCJ – Stevenson Unit, 1525 FM 766,

Cuero, Texas 77954.


                                                   /s/   AMANDA L. REICHEK
                                                         JUSTICE